DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jing Shi on 4/9/2021.

The application has been amended as follows: 

1.-16. 	(Cancelled)	
		
17.	(Currently Amended) A base station comprising:
a memory;
a receiver, the receiver configured at least to:
receive a transmission of a first codeword (CW) from a first node, wherein the first CW is associated with a packet 


a processor, the processor configured at least to: 
determine an error associated with the  first CW; and

a transmitter, the transmitter configured at least to:
a null CW based on the determined error, wherein the null CW is transmitted as a replacement for the first CW to a second node before the second CW is decoded, and wherein the first node and the second node are different.

18.	(Currently Amended) The base station of claim 17, wherein the first CW comprises Low Density Parity Check (LDPC) codes.
 
19.	(Currently Amended) The base station of claim 17, wherein the packet comprises a plurality of CWs, the plurality of CWs comprising the first CW and the second CW, and the processor is further configured such that the null CW has a largest hamming distance from non-erroneous CWs of the plurality of CWs.

20.-24. (Cancelled)

25.	(Currently Amended) The base station of claim 17, wherein the packet comprises a header comprising an indication that the packet is eligible for fast forwarding.

26.	(Currently Amended) The base station of claim 25, wherein the header is at least one of: a Physical (PHY) header, or a Medium Access Control (MAC) header. 

27.	(Currently Amended) The base station of claim 25, wherein the packet comprises a plurality of CWs, the header is a Physical (PHY) header, and the processor is further configured to receive a transmission Physical (Tx PHY) header for the plurality of CWs prior to receiving the plurality of CWs. 

28.	(Currently Amended) The base station of claim 17, wherein the packet comprises a plurality of CWs, and a cyclic redundancy check (CRC) is associated with the plurality of CWs for a per-packet-based integrity determination. 

29.	(Currently Amended) The base station of claim 17, wherein the second CW is independently verifiable without a cyclic redundancy check (CRC).

30.	(Currently Amended) The base station of claim 17, wherein the second CW is independently decodable, and the second CW is not cyclic redundancy check (CRC) verified.

31.	(Currently Amended) The base station of claim 17, wherein the second CW is cyclic redundancy check (CRC) verified.

32. 	(Currently Amended) Thebase station of claim 17, wherein the packet comprises a plurality of CWs, and the processor is further configured to:
initiate a decoding of the plurality of CWs; and 
determine that the  first CW is a first erroneous CW of the plurality of CWs, wherein each CW of the plurality of CWs that is decoded before the  first CW is non-erroneous.

33. 	(Currently Amended) The base station of claim 17, wherein the packet comprises a plurality of CWs, and the processor is further configured to record a location of the first CW relative to remaining CWs of the plurality of CWs.

34. 	(Currently Amended) The base station of claim 17, wherein the processor is further configured to initiate a transmission of the null CW to the second node as the replacement for the first CW associated with the error. 

35. 	(Currently Amended) The base station of claim 17, wherein the processor is further configured to initiate a transmission of a negative acknowledgement (NACK) to the first node for the first CW associated with the error, and the transmitter is further configured to transmit the NACK to the first node.

36.	(Currently Amended) The base station of claim 17, wherein the communication network is at least one of: an access network, a front-haul network, or a backhaul network.

37.	(Currently Amended)	A method performed by a base station, comprising:
receiving a transmission of a first codeword (CW) from a first node, wherein the first CW is associated with a packet 


determining an error associated with the  first CW; and

transmitting [[the]]a null CW based on the determined error, wherein the null CW is transmitted as a replacement for the first CW to a second node before the second CW is decoded, and wherein the first node and the second node are different.



39.	(Currently Amended)	The method of claim 37, wherein the second CW is independently decodable, and the second CW is not cyclic redundancy check (CRC) verified.

40.	(Currently Amended)	The method of claim 37, wherein the second CW is cyclic redundancy check (CRC) verified.


Allowable Subject Matter
Claim 17-19, 25-37, 39-40 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, fails to teach the claimed invention as further amended in the Examiner’s Amendment on 4/9/2021. Specifically, the claimed limitations include “A base station”, “wherein the packet comprises the first CW and a second CW” and “transmit [[the]]a null CW based on the determined error, wherein the null CW is transmitted as a replacement for the first CW to a second node before the second CW is decoded, and wherein the first node and the second node are different” as claimed. This in combination with the other elemetns of the claimed invention place this application in condition for allowance.
Examiner cites Matthews et al. (“Matthews”) (US 20150089047 A1) teaching ¶0020-35 See Figure 2A-2E, node 113b receives packets 205 which may be cut-through packets which is the first few bits of a packet considered a codeword, any packet 205 routed as cut-through considered a codeword. Cut-through packets may be detected for error but this reference does not teach sending a null. Isnardi US 20100199159 A1 teaches determine a null datagram in response to an error in ¶0025-29 but does not teach  “wherein the packet comprises the first CW and a second CW” and “transmit [[the]]a null CW based on the determined error, wherein the null CW is transmitted as a replacement for the first CW to a second node before the second CW is decoded, and wherein the first node and the second node are different” as claimed. Kwon et al. (US 20080098274 A1) teaches a sub-packet process and a transmission error for detection and a retransmission process see claim 1, similar to Kwon et al. (US 20080244352) wherein a null sub-packet is included in a retransmission packet but this is not a forwarded . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/             Examiner, Art Unit 2478